COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
JOYE THOMAS, Individually
and as Personal       )
Representative of the Heirs
and Estate of                )              
No.  08-04-00027-CV
ROBERT L. THOMAS, Deceased,                       )
                                                                              )                    Appeal from the
Appellants,                         )
                                                                              )                
409th District Court
v.                                                                           )
                                                                              )           
of El Paso County, Texas
ACANDS, INC., et al.,                                         )
                                                                              )                 
(TC# 2000-4142)
Appellees.                          )
 
 
MEMORANDUM  OPINION
 
Pending before the
Court is the Appellant=s
motion to dismiss this appeal. Texas Rule of Appellate Procedure 42.1(a)(1)
states: 
(a)        On Motion or By Agreement.  The appellate court may dispose of an appeal
as follows:
 
(1)        On Motion of Appellant.  In accordance with a motion of appellant, the
court may dismiss the appeal or affirm the appealed judgment or order unless
disposition would prevent a party from seeking relief to which it would
otherwise be entitled.
 
Tex.R.App.P.
42.1(a)(1).




Appellants have
complied with the requirements of Rule 42.1(a)(1).  Appellant represents to the Court that the
motion is unopposed.  The Court has
considered this cause on the Appellant=s
motion and concludes the motion should be granted and the appeal should be
dismissed.  We therefore dismiss the
appeal.
 
 
September
9, 2004
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.